DILLON, Circuit Judge.
1. I am of opinion that the exemption provided by the constitution (article 12, § 1) executes itself, and that such exemption is exclusive, and not *93cumulative. The enlarged, and, as compared ■with the then existing statute provision, generous exemption given by the constitution in favor of any resident, without regard to his trade or condition or relations in life, with the privilege to him to select the property he desired to retain, seems to me to evince an intention to supersede the more narrow provisions which the statute had strictly limited, if not reluctantly given.
2. As all the property is personal, my Opinion is, that the bankrupt is not entitled to claim, under the constitution of the state (article 12, § 1), $2,000 in addition to his household and kitchen furniture, &c. Household and kitchen furniture, &e. may be claimed as exempt under the bankrupt act (section 14), and this act then provides that there shall be exempt such other property not included in the foregoing exceptions, as is exempt by the laws of the state in which the bankrupt is domiciled. There cannot be a double exemption of the same property; and, as the $2,-000 embraces all the property which is exempt by the state constitution, including household and kitchen furniture, wearing apparel, &c., the value of the latter, if selected by the bankrupt, ought, under the spirit if not the letter of section 14, to be deducted from the $2,000, and he be allowed to select other property, so as, in the aggregate, to amount to that sum. I reach this conclusion upon the language of section 14 and the amendment of June 8, 1872 (17 Stat. 334), without resting upon the act of March 3, I873 (Id. 577), as having any controlling effect in this respect Affirmed.